DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       Remark
Applicant’s amendment and response filed on 06/09/2022 are acknowledged. Therefore, claims 1 and 3-19 are amendment. Claims 1 and 3-20 read on the elected species of HSV-1, HSV-GS3 and ICP8 were considered. 
        Terminal Disclaimer
The terminal disclaimer filed on June 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,478,486B2 US has been reviewed and is accepted.  The terminal disclaimer has been recorded.
         Rejoinder Practice
Claims 1 and 3-20 with elected species are allowable. Claim1 and 3-20 with other non-elected species , previously withdrawn from consideration as a result of a restriction requirement, are considered with all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of different species of herpesviruses, as set forth in the Office action mailed on 09/20/2021, is hereby withdrawn and claims 1 and 3-20 with other non-elected species of herpesviruses are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1 and 3-20 are considered with full scope of the claims compassed. 
Double Patenting
The rejection of Claims 1- 5 and 7-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,478,486B2 has been removed because of the terminal disclaimer filed and accepted on June 16, 2022. 
The rejection of Claims 1-2, 4-5, 11-13, 16-19 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 8  of U.S. Patent No. 7,906,312B2 has been removed necessitated by Applicant’s amendment. 
The rejection of Claims 11 and 12 on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 8,137,947B2 has been removed necessitated by Applicant’s amendment.     
Claim Rejections - 35 USC § 112 (a)
The rejection of Claims 4-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been removed because of the persuasive argument. 
Claim Rejections - 35 USC § 102
available to the public before the effective filing date of the claimed invention.
The rejection of Claims 1, 3-5, 7, 9, 13-16 and 18 under 35 U.S.C. 102(a) (1) as being anticipated by  US Patent No. 7,906,312B2 or US Patent Application No. 20110143423 or US Patent No. 8,137,947 or US Patent application publication 200501300306 all to Voellmy R. has been removed necessitated by Applicants’ amendment. 
Claims 1 and 3-20 are allowed. 
     Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The novelty is based on inoculation of the replication competent of herpesvirus under the control into cutaneous, subcutaneous region or mucosa membrane region with a heat treatment to activate virus. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648